UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7046


AARON MATHIS,

                      Petitioner – Appellant,

          v.

MICHAEL MCCALL,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.       Margaret B. Seymour, Chief
District Judge. (9:10-cv-02073-MBS)


Submitted:   January 31, 2012             Decided:   February 2, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aaron Mathis, Appellant Pro Se. Alphonso Simon, Jr., Assistant
Attorney General, Donald John Zelenka, Deputy Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Aaron       Mathis   seeks     to    appeal      the     district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                    The

order is not appealable unless a circuit justice or judge issues

a    certificate       of     appealability.             28    U.S.C.     § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief    on    the    merits,      a   prisoner      satisfies        this     standard    by

demonstrating          that    reasonable         jurists      would      find    that     the

district       court’s      assessment       of    the    constitutional          claims    is

debatable      or     wrong.        Slack    v.     McDaniel,       529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at   484-85.          We    have    independently         reviewed        the    record    and

conclude       that     Mathis      has     not    made       the   requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3